LATTIMORE, Judge.
Conviction for operating motor truck of excess weight; punishment, a fine of $50.
We find no brief filed in behalf of appellant calling attention to any matter of complaint. The record contains five bills of exception, in four of which complaint is made of the refusal of special charges relating to *381arguments of the state’s attorney. The bills of exception are defective in that they do not show when said special charges were presented to the trial court. Unless it appears from the bill of exception that the instruction was presented to the court at a proper time, we cannot say that the court was in error in refusing to give such instruction. We further observe that said bills of exception nowhere certify that the arguments were in fact made. Nor is there anything in any of the bills showing the settings' or surroundings leading up to or connected with such arguments. None of said bills presents error.
Appellant’s fifth bill of exception complains apparently of practically all the cross-examination of appellant’s wife who was offered as a witness for the defense. This bill is qualified by the court, and as qualified shows no error.
The facts seem ample to support the finding of the jury.
The judgment will be affirmed.

Affirmed.